Citation Nr: 1109877	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a left hip disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1973 to November 1976 and on active duty from November 1976 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran appeared for a Travel Board hearing in June 2009.

The Veteran also initiated an appeal as to the claims for service connection for a positive purified protein derivative (PPD) of tuberculin and a thoracolumbar spine disorder.  He excluded the PPD claim from his February 2008 Substantive Appeal, however, and service connection for degenerative changes of the lumbosacral spine was granted in an April 2009 rating decision.  

The claim for service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence of record does not establish that the Veteran's current bilateral hearing loss is etiologically related to service.

2.  The competent medical evidence of record, on balance, does not establish that the Veteran's current tinnitus is etiologically related to service.

3.  The competent medical evidence of record does not establish that the Veteran's current right shoulder disorder is etiologically related to service.

4.  The competent medical evidence of record does not establish that the Veteran's current right knee disorder is etiologically related to service.

5.  The competent medical evidence of record does not establish that the Veteran's current left knee disorder is etiologically related to service.

6.  The competent medical evidence of record does not establish that the Veteran's current right hip disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  A right shoulder disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  A right knee disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left knee disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

6.  A right hip disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2005, prior to the date of the issuance of the appealed rating decision.  This letter did not specifically address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, these matters were addressed in a March 2009 notice letter issued prior to readjudication in an April 2009 Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained VA, private, and service treatment records reported by the Veteran, and there is no indication from the record of any treatment for which VA has not made adequate efforts to obtain corresponding records.  The Veteran has also been afforded VA examinations, and, given that the examination reports contain etiology opinions based upon a claims file review, these examinations are fully adequate.
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service connection: laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and such organic neurological disorders as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addressing service connection claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

III.  Bilateral hearing loss and tinnitus

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During service, the Veteran underwent multiple audiological evaluations.  An audiological evaluation from November 1978 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
5
5
5
5

The accompanying medical history report from November 1978 indicates that the Veteran reported decreased hearing after four years on the rifle team.

A June 1980 audiological evaluation revealed the following pure tone thresholds , with the Veteran reporting that his estimate of his own hearing was "poor" with five years of competition in the U.S. Army Rifle Team:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
5
15
LEFT
10
10
15
5
5

An audiological evaluation conducted in August 1985 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
10
10
15
15
15

An audiological evaluation conducted in February 1986 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
0
10
5
10
15

An audiological evaluation conducted in October 1987 revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
10
20
15
10

An audiological evaluation conducted in January 1989 revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
0
15
LEFT
20
15
10
5
5

The claims file contains no separation examination or medical history reports, however.

Following service, in July 2001, the Veteran was treated at a VA facility for right inner ear pain.  A private treatment record from December 2007 indicates that the Veteran reported a history of hearing tinnitus since "the years of firing teamwork."  

The Veteran underwent a VA audiological examination in April 2009, conducted by an audiologist who reviewed his claims file and described the aforementioned in-service hearing evaluations as being within normal limits.  The Veteran's reports of being on the Army shooting team were noted.  Audiological testing revealed bilateral pure tone thresholds at 4000 Hertz above 40 decibels, signifying a bilateral hearing loss under 38 C.F.R. § 3.385.  The examiner further noted that the Veteran's report of tinnitus was consistent with the hearing loss, but no hearing loss was noted on military audiograms.  Moreover, while the note on the medical history form in 1978 stated decreased hearing after four years on the rifle team, thresholds on that date were within normal limits for both ears.  On five separate audiograms from 1980 to 1989, hearing was normal in both ears.  There was no objective evidence of hearing loss having occurred in the military.  Moreover, there was no significant threshold shift noted in the hearing test results between 1978 and 1989.  Overall, the examiner reached the opinion that the Veteran's current hearing loss and tinnitus were not related to military noise exposure.  

As to hearing loss, the Board is aware that the Veteran is competent to describe observations as to decreased audiological acuity, and the Board does not question the credibility of his assertions because they have been essentially consistent.  He does not, however, have the requisite training or credentials to competently ascertain whether such hearing loss constituted a disability under the provisions of 38 C.F.R. § 3.385 during service or immediately thereafter.  See 38 C.F.R. § 3.159(a)(2).  The same holds true for the February 2008 statement of his spouse, who apparently has no medical or audiological training.  Moreover, the absence of evidence of a hearing loss disability for many years following service and the negative nexus opinion from the April 2009 VA audiological examination weigh heavily against his claim.  The Board must stress that the examiner's opinion was based upon a claims file review and a comprehensive audiological evaluation and has very considerable probative value.  The examiner also considered the Veteran's complaints of hearing loss in service.

Under Charles, the Veteran is competent to testify as to experiencing tinnitus since service.  Such competent evidence, however, is not necessarily conclusive.  In this case, the absence of any lay or medical evidence of tinnitus for many years following service and the negative nexus opinion weigh heavily against his claim and ultimately outweigh his own contentions.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and these claims must be denied.  In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Orthopedic claims

A.  Right shoulder disorder: factual background

In January 1985, the Veteran was seen for stiffness of the neck and shoulder blade pain.  An examination revealed spasm and tenderness of T6-T12, right greater than left, and an assessment of acute midback strain was rendered.  In August 1987, he was seen for right shoulder pain for the past two weeks, following use of a Nautilus machine.  He was assessed with first degree right acromioclavicular sprain and probable separation.  In January 1990, he was seen for complaints of back pain in the upper right side.  An examination revealed full range of motion of the right shoulder.  The claims file contains no separation examination or medical history reports, however.

Subsequent to service, private x-rays from February 1999 revealed mild degenerative changes in the right acromioclavicular joint.  In a February 2000 VA treatment record, the Veteran was noted to have reported right shoulder pain for one year.  

During his October 2008 VA orthopedic examination, the Veteran reported a right shoulder disorder that had its onset in 1987 following a Nautilus equipment injury.  Following a physical examination and x-rays, the examiner diagnosed right shoulder strain with painful motion.

In March 2009, a VA doctor reviewed the evidence in the Veteran's claims file, with emphasis on in-service findings, and provided an orthopedic report with multiple medical opinions.  As to the right shoulder, the examiner found that the degenerative changes were not caused by or a result of events or injuries in military service.  The examiner found that the Veteran's "isolated minor trauma" in 1987 would not be responsible for the development of later degenerative changes in the right shoulder.  The examiner also noted that, in February 2000, the Veteran was noted to have pain of one year's duration.

B.  Right and left knee disorders: factual background

In September 1975, the Veteran was treated for sudden left knee pain following running, was assessed with patellar tendonitis, and was placed on a physical profile for 30 days.  In March 1979, the Veteran was treated following an incident where his right leg was caught between two cars.  X-rays at that time were negative for any findings.  He was seen for right knee pain in December 1987 and was assessed with possible medial collateral ligament strain.  In March 1992, he was treated for a swollen left knee, and an impression of left retropatellar pain syndrome was rendered.  In April 1992, he was seen for complaints of pain and swelling in the right knee, and the assessment was knee strain.  The claims file contains no separation examination or medical history reports, however.

Following service, the Veteran first reported right knee symptoms during private treatment in December 2007.  An MRI of the right knee in March 2008 revealed a degenerative signal change involving the medial meniscus, without a discrete tear identified; and no acute injury involving the knee joint apart from small effusion.  

During his October 2008 VA orthopedic examination, the Veteran reported a right knee disorder since February 1975, following an incident where his right knee was mashed between two cars; and a left knee disorder since 1977, when pains began during training runs.  Following a physical examination and x-rays, the examiner diagnosed degenerative joint disease of the right and left knees.

In the aforementioned March 2009 VA orthopedic opinion, the VA doctor found that the Veteran's current degenerative changes of the right and left knees were "less likely as not" caused by or a result of events or injuries in military service.  The examiner noted the Veteran's right knee injuries from March 1979, December 1987, and April 1992 but found that these three separate presentations which resulted from either minor trauma or unknown cause were spread over 13 years with no intervening treatment or complaints of symptoms.  These incidents represented normal occurrences of in-service treatment for minor injuries or events and were not sufficient to account for the development of degenerative arthritis in later life.  As to the left knee, the examiner found that the Veteran's left knee treatment in September 1975 represented an acute tendonitis which was adequately treated and resulted in the completion of over 15 years of additional military service with no further record of problems.  The examiner further found that the single event was incidental to the development of degenerative arthritis of the left knee and was within the scope of normal in-service activity without residual consequence.  Additionally, the examiner stated that the Veteran "fits into the group of individuals who have developed the condition bilaterally and suggests that it is influenced by heredity, and other factors."


C.  Right hip disorder: factual background

In January 1990, the Veteran was treated for upper back pain that had aggravated his right hip.  A February 1991 treatment record appears to indicate complaints of left-sided pain proximal to the right hip (the record is not entirely legible, and it is not totally clear whether it is the right or left hip that is referenced).  In November and December of 1992, he was treated for recurrent right buttock pain.  The claims file contains no separation examination or medical history reports, however.

Following service, in March 1999, the Veteran was seen at a private facility for complaints of pain in the hips for six years.  February 2000 VA x-rays revealed slight subchondral sclerosis along the superior aspect of the acetabulum bilaterally.  A March 2006 VA treatment record contains a notation of degenerative joint disease of the hips.

During his October 2008 VA orthopedic examination, the Veteran reported a right hip disorder that had its onset in 1978.  He described noting this while running and also reported an infection in his right hip area in 1985.  Following a physical examination and x-rays, the examiner diagnosed degenerative joint disease of the right hip.  

The VA doctor who rendered the March 2009 opinion found that it was "less likely as not" that the Veteran's right hip degenerative changes were caused by or a result of events or injuries in military service.  The examiner noted treatment from February 1991 and November 1992 but found that the symptoms at that time were "clearly related to the back problem" and had no bearing on the right hip.  There was no evidence in the record of pain or injury specifically related to the right hip.

D.  Analysis

With each of the Veteran's orthopedic service connection claims, the service treatment records show complaints and treatment concerning the affected joint areas.  The post-service evidence, however, reflects that the Veteran was not treated for any of the claimed orthopedic disorders for several years following service.  All of these disorders were diagnosed in the report of the October 2008 VA orthopedic examination, but the March 2009 VA report contains a series of opinions indicating that all of the claimed disorders are less likely than not related to service.  

The Veteran is certainly competent to report continuous pain of the affected joints and has done so in his February 2008 Substantive Appeal, in conjunction with this October 2008 VA orthopedic examination, and during his June 2009 Travel Board hearing.  Moreover, the Board has also considered the February 2008 statement of his spouse.  That notwithstanding, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, it is eminently clear from VA regulations that a diagnosis of degenerative or traumatic arthritis must be substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Moreover, in reference to the right shoulder disability, the fact that the Veteran described pain for only one year during treatment in February 2000 calls his credibility into question as to the claim of symptomatology since service.  Given these considerations, along with the lapse of time between service and initial treatment, the Board must conclude that the Veteran's lay contentions are of no more than minimal probative value and are substantially outweighed by the VA doctor's etiology opinions.  See Maxson v. Gober, supra.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for a right shoulder disorder, right and left knee disorders, and a right hip disorder, and these claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right hip disorder is denied.


REMAND

In McClain v. Nicholson, 21 Vet App 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  

In the present case, the Veteran's October 2008 VA orthopedic examination report indicates that he was "not aware of any left hip problem."  Following testing, the examiner rendered a diagnosis of left hip strain that had resolved with no residuals, and this claimed disability was not further addressed in the March 2009 VA orthopedic report.  However, the record reflects treatment for hip complaints dating back to March 1999, when the Veteran reported pain in the hips for six years, and February 2000 x-rays revealed slight subchondral sclerosis along the superior aspect of the acetabulum bilaterally.  A VA treatment record from March 2006, during the pendency of this appeal, includes an assessment of degenerative joint disease of the hips.  

Given the Veteran's in-service treatment for left hip pain in April 1987 and February 1991, his 1999 complaints of hip pain dating back six years, and the noted treatment during the pendency of this appeal, it is incumbent upon VA to obtain a further medical opinion pursuant to McClain.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file.  This examiner should comment on the evidence of treatment for prior left hip problems, including the in-service treatment from April 1987 and February 1991, the x-rays from February 2000, and the assessment of degenerative joint disease of the hips from March 2006.  The examiner should then clarify whether the Veteran has a current left hip disorder and, if so, whether such disorder is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service.  If there is no current disability upon examination, the examiner should comment on whether the prior post-service findings resolved and, if so, were at least as likely as not etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the Veteran's claim for service connection for a left hip disorder should be readjudicated, with the holding of McClain considered in this readjudication.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


